IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION

UNITED STATES OF AMERICA

VS. CRIMINAL NO. 2:13CR13KS-MTP-1

ANGELA D. BRYANT

ORDER MODIFYING CONDITIONS OF SUPERVISED RELEASE

On December 2, 2019, the defendant appeared before the Court after successful completion
of the U.S. District Court Re-entry Court Program, specifically the Treatment Services Track, for
the Southern District of Mississippi and as such, is now eligible for a reduction in her supervised
release term in the amount of 20 percent.

In the Judgement and Commitment Order, Bryant was sentenced to 24 months as to Counts
One and Two, counts to run consecutively, followed by 60 months supervised release as to Counts
One and Two, counts to run concurrently.

It is the Order of the Court that Bryant’s term of supervision be reduced by twelve (12)

months. Her new term of supervised release is now 48 months with her final discharge date being

June 29, 2021.

SO DATED, this the day of De oul pA , 2019.

Looe Cp

UNITED STATES DISTRICT JUDGE
